Exhibit 3.1 CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF SERIES F CONVERTIBLE PREFERRED STOCK OF CAPRIUS, INC. (Pursuant to Section 151 of the Delaware General Corporation Law) Caprius, Inc., a corporation organized and existing under the laws of the State of Delaware (the “Company”), hereby certifies that, pursuant to authority vested in the Board of Directors of the Company by Article Fourth of the Certificate of Incorporation of the Company, the following resolutions were adopted on December 4, 2007 by the Board of Directors of the Company pursuant to Section 151 of the Delaware General Corporation Law: “RESOLVED that, pursuant to authority vested in the Board of Directors of the Company by Article Fourth of the Company’s Certificate of Incorporation, out of the total authorized number of 1,000,000 shares of preferred stock, par value $0.01 per share (the “Preferred Stock”), there shall be designated a series of 80,000 shares which shall be issued in and constitute a single series to be known as “Series F Convertible Preferred Stock” (hereinafter called the “Series F Preferred Stock”). The shares of Series F Preferred Stock having the voting powers, designations, preferences and other special rights, and qualifications, limitations and restrictions thereof set forth below: 1.Certain Definitions. As used in this Certificate of Designations, Preferences and Rights of Series F Convertible Preferred Stock of Caprius, Inc. (the “Certification of Designations”), the following terms shall have the respective meanings set forth below: “Affiliate”, as applied to any Person, means any other Person directly or indirectly controlling, controlled by, or under common control with, that Person. For the purposes of this definition, “control” (including, with correlative meanings, the terms “controlling”, “controlled by” and “under common control with”), as applied to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of that Person, whether through the ownership of voting securities or by contract or otherwise. “Bankruptcy Event” means any of the following events: (a) the Company or any Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation S-X) thereof commences a case or other proceeding under any bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or similar law of any jurisdiction relating to the Company or any Significant Subsidiary thereof; (b) there is commenced against the Company or any Significant Subsidiary thereof any such case or proceeding that is not dismissed within 60 days after commencement; (c) the Company or any Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order of relief or other order approving any such case or proceeding is entered; (d) the Company or any Significant Subsidiary thereof suffers any appointment of any custodian or the like for it or any substantial part of its property that is not discharged or stayed within 60 calendar days after such appointment; (e) the Company or any Significant Subsidiary thereof makes a general assignment for the benefit of creditors; (f) the Company or any Significant Subsidiary thereof calls a meeting of its creditors with a view to arranging a composition, adjustment or restructuring of its debts; or (g) the Company or any Significant Subsidiary thereof, by any act or failure to act, expressly indicates its consent to, approval of or acquiescence in any of the foregoing or takes any corporate or other action for the purpose of effecting any of the foregoing. “Business Day” means a day, other than a Saturday or Sunday, on which banks in New York City are open for the general transaction of business. “Change of Control Transaction” means the occurrence after the date hereof of any of (i) an acquisition after the date hereof by an individual, legal entity or “group” (as described in Rule 13d-5(b)(1) promulgated under the 1934 Act) of effective control (whether through legal or beneficial ownership of capital stock of the Company, by contract or otherwise) of in excess of 40% of the voting securities of the Company (other than by means of conversion or exercise of Preferred Stock and the Securities issued together with the Preferred Stock), or (ii) the Company merges into or consolidates with any other Person, or any Person merges into or consolidates with the Company and, after giving effect to such transaction, the stockholders of the Company immediately prior to such transaction own less than 60% of the aggregate voting power of the Company or the successor entity of such transaction, or (iii) the Company sells or transfers all or substantially all of its assets to another Person and the stockholders of the Company immediately prior to such transaction own less than 60% of the aggregate voting power of the acquiring entity immediately after the transaction, or (iv) a replacement at one time or within a one year period of more than one-half of the members of the Company’s board of directors which is not approved by a majority of those individuals who are members of the board of directors on the date hereof (or by those individuals who are serving as members of the board of directors on any date whose nomination to the board of directors was approved by a majority of the members of the board of directors who are members on the date hereof), or (v) the execution by the Company of an agreement to which the Company is a party or by which it is bound, providing for any of the events set forth in clauses (i) through (iv) above. -2- “Common Stock” means the common stock, $0.01 par value per share, of the Company, including the stock into which the Series F Preferred Stock is convertible, and any securities into which the Common Stock may be reclassified. “Conversion Price” means $0.60, subject to adjustment as provided herein. “Equity Conditions” means, during the period in question, (i) the Company shall have duly honored all conversions scheduled to occur or occurring by virtue of one or more Conversion Notices of the Holder on or prior to the dates so requested or required, if any, (ii) the Company shall have paid all liquidated damages and other amounts owing to the Holder in respect of the Preferred Stock, (iii) there is an effective Registration Statement pursuant to which the Holder is permitted to utilize the prospectus thereunder to resell all of the shares of Common Stock issuable pursuant to the Transaction Documents (and the Company believes, in good faith, that such effectiveness will continue uninterrupted for the foreseeable future), (iv) the Common Stock is trading on a Trading Market and all of the shares issuable pursuant to the Transaction Documents are listed for trading on such Trading Market (and the Company believes, in good faith, that trading of the Common Stock on a Trading Market will continue uninterrupted for the foreseeable future), (v) there is a sufficient number of authorized, but unissued and otherwise unreserved, shares of Common Stock for the issuance of all of the shares of Common Stock issuable pursuant to the Transaction Documents, (vi) there is no existing Triggering Event or no existing event which, with the passage of time or the giving of notice, would constitute a Triggering Event, (viii) there has been no public announcement of a pending or proposed Fundamental Transaction or Change of Control Transaction that has not been consummated and (ix) no Holder is in possession of any information furnished by the Company to such Holder that constitutes, or may constitute, material non-public information. “Excluded Stock” means (A) capital stock, Options (as defined in Section 4.7(1)) or Convertible Securities (as defined in Section 4.7(1)) issued to employees, officers, directors or consultants; provided that in no event shall such issuance to consultants exceed 100,000 shares (subject to adjustment for stock splits, stock dividends and recapitalizations) in any 12 month period pursuant to any stock or option plan duly adopted by a majority of the non-employee members of the Board of Directors of the Company or a majority of the members of a committee of non-employee directors established for such purpose subsequent to the date hereof, (B) shares of Common Stock issued upon the conversion or exercise of Options or Convertible Securities issued prior to the date hereof, provided that such securities have not been amended since the date hereof to increase the number of shares of Common Stock issuable thereunder or to lower the exercise or conversion price thereof, (C) securities issued pursuant to the Purchase Agreement dated as of December 5, 2007, among the Company and the Investors named therein (the “Purchase Agreement”), and securities issued upon the exercise of those securities, and (D) securities issued pursuant to acquisitions or strategic transactions approved by a majority of the disinterested directors, provided that any such issuance shall only be to a Person which is, itself or through its subsidiaries, an operating company in a business synergistic with the business of the Company and shall provide to the -3- Company additional benefits in addition to the investment of funds, but shall not include a transaction in which the Company is issuing securities primarily for the purpose of raising capital or to an entity whose primary business is investing in securities. “Holder” or “Holders” means the holder or holders of the Series F Preferred Stock. “Junior Securities” means the Common Stock and all other Common Stock Equivalents of the Company other than those securities which are explicitly senior or pari passu to the Preferred Stock in dividend rights or liquidation preference. “Permitted Indebtedness” means (a) indebtedness for borrowed money existing on the Original Issue Date, (b) indebtedness for borrowed money of up to $500,000 in aggregate principal amount and (c) lease obligations and purchase money indebtedness of up to $250,000 in the first six (6) months after the initial issuance of the Series F Preferred Stock and $500,000 thereafter, in the aggregate, incurred in connection with the acquisition of capital assets and lease obligations with respect to newly acquired or leased assets. “Permitted Lien” means the individual and collective reference to the following: (a) liens for taxes, assessments and other governmental charges or levies not yet due or liens for taxes, assessments and other governmental charges or levies being contested in good faith and by appropriate proceedings for which adequate reserves (in the good faith judgment of the management of the Company) have been established in accordance with GAAP; (b) liens imposed by law which were incurred in the ordinary course of the Company’s business, such as carriers’, warehousemen’s and mechanics’ liens, statutory landlords’ liens, and other similar liens arising in the ordinary course of the Company’s business, and which (x) do not individually or in the aggregate materially detract from the value of such property or assets or materially impair the use thereof in the operation of the business of the Company and its consolidated Subsidiaries or (y) which are being contested in good faith by appropriate proceedings, which proceedings have the effect of preventing for the foreseeable future the forfeiture or sale of the property or asset subject to such lien and (c) liens incurred in connection with Permitted Indebtedness under clause (b) thereunder, provided that such liens are not secured by assets of the Company or its Subsidiaries other than the assets so acquired or leased. “Person” shall be construed in the broadest sense and means and includes any natural person, a partnership, a corporation, an association, a joint stock company, a limited liability company, a trust, a joint venture, an unincorporated organization and other entity or governmental or quasi-governmental entity. “Registration Rights Agreement” means the agreement entered into among the Company and the initial holders of the Series F Preferred Stock as part of the Purchase Agreement for the registration of the Common Stock specified therein. -4- “Series D Preferred Stock” means the Company’s Series D Convertible Preferred Stock, par value $0.01 per share. “Series E Preferred Stock” means the Company’s Series E Convertible Preferred Stock, par value $0.01 per share. “Series F Stated Value” means $60.00. “Subsidiary” means any corporation, association or other business entity (i) at least 50% of the outstanding voting securities of which are at the time owned or controlled, directly or indirectly, by the Company; or (ii) with respect to which the Company possesses, directly or indirectly, the power to direct or cause the direction of the affairs or management of such Person. “Trading Day” means a day on which the Common Stock is traded or quoted on the OTC Bulletin Board, or any other Trading Market. “Trading Market” means a United States national securities exchange, the NASDAQ Capital Market, Inc. or the OTC Bulletin Board, or any successor market. “1934 Act” means the Securities Exchange Act of 1934, as amended, or any successor statute, and the rules and regulations promulgated thereunder. 2.Dividends. 2.1Declaration. The holders of the Series F Preferred Stock shall be entitled to receive dividends in cash out of funds legally available for such purpose at a per share rate equal to $3.24 per annum, cumulative from the date of original isssuance, payable in semi-annually installments on the last day in June and December in each year, commencing on June 30, 2008. Dividends on outstanding shares of Series F Preferred Stock shall accrue and be cumulative, whether or not there shall be surplus or net profits of the Company legally available for the payment of such dividends, and shall be paid when and as declared by the Board of Directors or as provided herein. 2.2Priority. The Company shall not declare, pay or set aside any dividends or distributions on shares of Common Stock (other than dividends payable solely in shares of Common Stock) or any other class or series of stock the dividends on which are calculated with respect to dividends paid on shares of Common Stock, unless the holders of Series F Preferred Stock first receive, or simultaneously receive, a dividend or distribution on each outstanding share of Series F Preferred Stock equal to the product of (i) the per share dividend or distribution to be declared, paid or set aside for the Common Stock, multiplied by (ii) the number of shares of Common Stock into which such share of Series F Preferred Stock is then convertible, together with all amounts accrued and unpaid for dividends on the Series F Preferred Stock.Dividends on the Series F Preferred Stock shall rank pari passu with dividends on the Series D Preferred Stock and the Series E Preferred Stock. -5- 3.Liquidation. Upon any liquidation, dissolution or winding up of the Company, whether voluntary or involuntary, the holders of the shares of Series F Preferred Stock shall be entitled, prior and in preference to any distribution to the holders of the Common Stock or any other class or series of Junior Securities, but simultaneously and pari passu with any payment to the holders of the Series D Preferred Stock, the holders of the Series E Preferred Stock and the holders of any other class or series of capital stock ranking on a parity with the Series F Preferred Stock of their respective liquidation preferences, to be paid an amount per share equal to the Series F Stated Value plus any accrued and unpaid dividends on the Series F Preferred Stock (the “Liquidation Preference”). If upon such liquidation, dissolution or winding up of the Company, whether voluntary or involuntary, the assets to be distributed among the holders of the Series F Preferred Stock and any class or series of capital stock ranking on a parity with the Series F Preferred Stock as to such distributions shall be insufficient to permit payment to the holders of the Series F Preferred Stock and any such class or series of capital stock of their respective liquidation amount, then the entire assets of the Company to be distributed shall be distributed pro rata to the holders of Series F Preferred Stock and the holders of such class or series of capital stock ranking on a parity with the Series F Preferred Stock as to such distributions according to the preferential amounts due thereon. Neither the consolidation nor merger of the Company into or with any other entity or entities nor the consolidation or merger of any entity or entities into the Company shall be deemed to be a liquidation within the meaning of this Section 3, but the sale, lease or conveyance of all or substantially all the Company’s assets shall be deemed a liquidation within the meaning of this Section 3. 4.Conversion. 4.1Optional Conversion. Each share of Series F Preferred Stock then outstanding shall be convertible, at the option of the holder thereof, without payment of any additional consideration, into Common Stock, at any time and from time to time, commencing on the date of initial issuance by the Company, at the rate (the “Conversion Rate”) of 100 shares of Common Stock for each one (1) share of Series F Preferred Stock, subject to adjustment as provided in this Section 4. Each holder of Series F Preferred Stock who desires to convert the same into shares of Common Stock shall provide notice to the Company, by mail or fax to the Company’s then principal office, of a written notice of conversion (“Conversion Notice”). Each Conversion Notice shall specify the number of shares of Preferred Stock to be converted, the number of shares of Preferred Stock owned prior to the conversion at issue, the number of shares of Preferred Stock owned subsequent to the conversion at issue and the date on which such conversion is to be effected, which date may not be prior to the date the Holder delivers by facsimile such Conversion Notice to the Company (the “Conversion Date”). If no Conversion Date is specified in a Conversion Notice, the Conversion Date shall be the date that such Conversion Notice to the Company is deemed delivered hereunder. The calculations and entries set forth in the Conversion Notice shall control in the absence of manifest or mathematical error. To effect conversions, as the case may be, of shares of Preferred Stock, a Holder shall not be required to surrender the certificate(s) representing such shares of Preferred Stock to the Company unless all of the shares of Preferred Stock -6- represented thereby are so converted, in which case the Holder shall deliver the certificate representing such shares of Preferred Stock promptly following the Conversion Date at issue. Shares of Preferred Stock converted into Common Stock in accordance with the terms hereof shall be canceled and shall not be reissued. 4.2Mandatory Conversion. Notwithstanding anything herein to the contrary, if after the Effective Date (i) the closing bid price on the Trading Market for each of 15 Trading Days in any 20 consecutive Trading Day period, provided such 15 Trading Days includes each of the last 5 Trading Days in such period, which 20 consecutive Trading Day period shall have commenced only after the Effective Date (“Threshold Period”), exceeds $1.20 and (ii) the average daily volume for any Threshold Period exceeds 30,000 shares of Common Stock per Trading Day, the Company may, within two (2) Trading Days after the end of any such Threshold Period, deliver a written notice to all Holders of the Preferred Stock (a “Mandatory Conversion Notice” and the date such notice is delivered to the Holders, the “Mandatory Conversion Notice Date”) to cause each Holder to convert all or part of such Holder’s Preferred Stock (as specified in such Mandatory Conversion Notice) plus all accrued but unpaid dividends thereon and all liquidated damages and other amounts due in respect of the Preferred Stock pursuant to this Section 4.2, it being agreed that the “Conversion Date” for purposes of this Section 4.2 shall be deemed to occur on the third Trading Day following the Mandatory Conversion Notice Date (such third Trading Day, the “Mandatory Conversion Date”). The Company may not deliver a Mandatory Conversion Notice, and any Mandatory Conversion Notice delivered by the Company shall not be effective, unless all of the Equity Conditions have been met on each Trading Day occurring during the applicable Threshold Period through and including the later of the Mandatory Conversion Date and the Trading Day after the date that the Conversion Shares issuable pursuant to such conversion are actually delivered to the Holder pursuant to the Mandatory Conversion Notice. Any Mandatory Conversion Notices shall be applied ratably to all of the Holders based on each Holder’s initial purchases of Preferred Stock hereunder, provided that any voluntary conversions by a Holder shall be applied against such Holder’s pro-rata allocation, thereby decreasing the aggregate amount forcibly converted hereunder if less than all shares of the Preferred Stock are forcibly converted. 4.3Issuance of Certificates; Time Conversion Effected. Within three (3) Business Days after the Conversion Date or Mandatory Conversion Date, as applicable (the “Share Delivery Date”), the Company shall issue and deliver, or cause to be issued and delivered, to the Holder, registered in such name or names (with address and tax identification number) as such Holder may direct, subject to compliance with applicable laws to the extent such designation shall involve a transfer, a certificate or certificates for the number of whole shares of Common Stock issuable upon the conversion of such share or shares of Series F Preferred Stock. The Company shall pay to a Holder, in cash, as partial liquidated damages and not as a penalty, for each $1,000 of Series F Stated Value of Series F Preferred Stock such Holder is converting, $15 per business day for each Business Day after three (3) Business Days following the Share Delivery Date until such certificate is delivered, provided, however, that the certificate for the shares of Common Stock is to be registered in the name of the Holder of the Series F Preferred Stock being -7- converted or in “street name.” Nothing herein shall limit the Holder’s right to pursue any equitable remedy for the Company’s failure to deliver certificates representing any Shares of Common Stock, and the Holder shall have the right to pursue all such remedies available to the Holder including, without limitation, a decree or specific performance and/or injunctive relief. Upon the Mandatory Conversion Date, the rights of the Holder of the shares of Series F Preferred Stock shall cease, and the person or persons in whose name or names any certificate or certificates for shares of Common Stock shall be issuable upon such conversion shall be deemed to have become the Holder or Holders of record of the shares represented thereby. 4.4[Reserved] 4.5Compensation for Buy-In on Failure to Timely Deliver Certificates Upon Conversion. If the Company fails to deliver to the Holder such certificate or certificates by the Share Delivery Date pursuant to Section 4.3, and if after such Share Delivery Date the Holder is required by its brokerage firm to purchase (in an open market transaction or otherwise) shares of Common Stock to deliver in satisfaction of a sale by such Holder of the Conversion Shares which the Holder was entitled to receive upon the conversion relating to such Share Delivery Date (a “Buy-In”), then the Company shall (A) pay in cash to the Holder (in addition to any other remedies available to or elected by the Holder) the amount by which (x) the Holder’s total purchase price (including any brokerage commissions) for the shares of Common Stock so purchased exceeds (y) the product of (1) the aggregate number of shares of Common Stock that such Holder was entitled to receive from the conversion at issue multiplied by (2) the actual sale price at which the sell order giving rise to such purchase obligation was executed (including any brokerage commissions) and (B) at the option of the Holder, either reissue (if surrendered) the shares of Preferred Stock equal to the number of shares of Preferred Stock submitted for conversion or deliver to the Holder the number of shares of Common Stock that would have been issued if the Company had timely complied with its delivery requirements under Section 4.3. For example, if the Holder purchases shares of Common Stock having a total purchase price of $11,000 to cover a Buy-In with respect to an attempted conversion of shares of Preferred Stock with respect to which the actual sale price (including any brokerage commissions) giving rise to such purchase obligation was a total of $10,000 under clause (A) of the immediately preceding sentence, the Company shall be required to pay the Holder $1,000. The Holder shall provide the Company written notice indicating the amounts payable to the Holder in respect of the Buy-In and, upon request of the Company, evidence of the amount of such loss. Nothing herein shall limit a Holder’s right to pursue any other remedies available to it hereunder, at law or in equity including, without limitation, a decree of specific performance and/or injunctive relief with respect to the Company’s failure to timely deliver certificates representing shares of Common Stock upon conversion of the shares of Preferred Stock as required pursuant to the terms hereof. 4.6Fractional Shares; Dividends. No fractional shares shall be issued upon conversion of the Series F Preferred Stock into Common Stock. In the event a fractional -8- share of Common Stock would be issued on conversion, the number of shares of Common Stock to be issued shall be rounded down to the nearest whole share. 4.7Adjustment of Conversion Price. If the Company or any subsidiary thereof, at any time while this Preferred Stock is outstanding, sells or grants any option to purchase or sells or grants any right to reprice its securities, or otherwise disposes of or issues (or announces any sale, grant or any option to purchase or other disposition) any Common Stock or Common Stock Equivalents entitling any Person to acquire shares of Common Stock at an effective price per share that is lower than the then Conversion Price (such lower price, the “Base Conversion Price” and such issuances collectively, a “Dilutive Issuance”) (if the holder of the Common Stock or Common Stock Equivalents so issued shall at any time, whether by operation of purchase price adjustments, reset provisions, floating conversion, exercise or exchange prices or otherwise, or due to warrants, options or rights per share which are issued in connection with such issuance, be entitled to receive shares of Common Stock at an effective price per share that is lower than the Conversion Price, such issuance shall be deemed to have occurred for less than the Conversion Price on such date of the Dilutive Issuance), then the Conversion Price shall be reduced by multiplying the Conversion Price by a fraction, the numerator of which is the number of shares of Common Stock issued and outstanding immediately prior to the Dilutive Issuance plus the number of shares of Common Stock and Common Stock Equivalents which the aggregate consideration received or receivable by the Company in connection with such Dilutive Issuance would purchase at the then effective Conversion Price, and the denominator of which shall be the sum of the number of shares of Common Stock issued and outstanding immediately prior to the Dilutive Issuance plus the number of shares of Common Stock and Common Stock Equivalents so issued or issuable in connection with the Dilutive Issuance. Notwithstanding the foregoing, no adjustment will be made under this Section in respect of an Excluded Stock. The Company shall notify the Holder in writing, no later than the Business Day following the issuance of any Common Stock or Common Stock Equivalents subject to this Section, indicating therein the applicable issuance price, or applicable reset price, exchange price, conversion price and other pricing terms (such notice, the “Dilutive Issuance Notice”). For purposes of clarification, whether or not the Company provides a Dilutive Issuance Notice pursuant to this Section 4.7, upon the occurrence of any Dilutive Issuance, after the date of such Dilutive Issuance the Holder is entitled to receive a number of Conversion Shares based upon the Base Conversion Price regardless of whether the Holder accurately refers to the Base Conversion Price in the Notice of Conversion. Upon each reduction in the Conversion Price, the Conversion Rate shall be adjusted to equal the product of (I) the then Conversion Rate multiplied by (II) a fraction, the numerator of which shall be the Conversion Price in effect immediately prior to such reduction and the denominator of which shall be the Conversion Price after giving effect to such reduction. For purposes of this Subsection 4.7, the following Paragraphs 4.7(1) to 4.7(8) shall also be applicable: -9- 4.7(1)
